Title: Translation: From Edmond Charles Genet, 22 May 1793
From: Genet, Edmond Charles,Jefferson, Thomas
To: Jefferson, Thomas



Sir
Philadelphia May 22. 1793. 2d. year of the French republic.

The Executive council of the French republic has learnt through my predecessor, the citizen Ternant, the readiness with which the government of the US. of A. attended to the facilitation of the purchases which that minister was charged to make in the US. on account of the French republic, as also the acquittal of the draughts of the colonies for which imperious circumstances obliged it to provide. The Executive council, Sir, has charged me to express to the American government the acknolegement inspired by all the marks of friendship which it has given on this subject to the French nation; and to prove to it the reciprocity of our sentiments it has determined to give at once a great movement to the commerce of France with America, in drawing henceforth from the US. the greatest part of the subsistence and stores necessary for the armies, fleets and colonies of the French republic.
The Executive council has entrusted me with the direction of these great and useful operations, and has given me particular powers comprehended in the reports, and in the resolutions now inclosed, in virtue of which I am authorized by the council and by the national treasury of France to employ the sums of which the US. can effect the paiment (towards their debt to France) or those which I can procure on my personal draughts payable by the national treasury in purchasing provisions, naval stores, and in fulfilling other particular services, conformably to the orders which have been given to me by the ministers of the Interior, of war, of the Marine, and of foreign affairs.
The government of the US. is too enlightened not to perceive the immense advantages which will result from this measure to the people of America, and I cannot doubt that, knowing the difficulties which different circumstances might oppose at this moment to the execution of the pressing commissions which have been given to me, if it should not facilitate to us still the receipt of new sums by anticipation, it will find in it’s wisdom and in the reports, now inclosed, of the Minister of the public contributions of France, measures proper to answer our views, and to satisfy our wants.
It does not belong to me to judge if the President of the US. is invested with powers sufficient to accede to our request, without the concurrence of the legislative body: but I will permit myself to observe to you, Sir, that the last anticipated payments, which took place, prove it, and that this question appears equally decided by the act of Congress which authorizes the Executive power not to change the order of the reimbursements of the foreign debt of the US. unless it shall find therein an evident advantage. Now what advantage more sensible can we offer to you, than that of discharging your debt to us with your own productions, without exporting your cash, without recurring to the burthensome operations of bankers? It is furnishing you at the same time with the  means of paying your debts, and of enriching your citizens: in short it is to raise the value of your productions, and consequently of your lands, in establishing a necessary competition between us and a nation which has in a measure reserved with a great deal of art and of sacrifices, the monopoly of your own productions. It is time, Sir, that this commercial revolution, which I consider as the completion of your immortal political revolution, should accomplish itself in a solid manner; and France appears to me to be the only power which can operate this incalculable good. She desires it ardently. The wise arrangements of which I have now given you an account, are the proof of it. It remains then with your government to second the views which are suggested to us by our constant friendship for our brethren the Americans, and by the desire we have to strengthen the bonds which unite us to them. It will be a pleasing duty to me, Sir, to conform myself, in the administration which is confided to me, to these sentiments of the French nation for all the US. and in order that every one of them may participate in the extension of our commercial relations, I will take care to distribute my purchases among the different states of the union, as much as the natural productions of their soil, and the nature of their commerce will permit. I will neglect no means, moreover, in order that the modes of purchase prescribed to me may enable not only the American and French merchants, but also the landholders and farmers to take advantage of the benefits which may result from our purchases.

Genet

